Exhibit 10.24

OUTSOURCING AGREEMENT

BY AND BETWEEN

FIRST MIDWEST BANCORP, INC.

and

MARSHALL & ILSLEY CORPORATION

acting through its division

M&I DATA SERVICES

DATED AS OF

JULY 1, 1999

 

 

First Midwest Renew 10    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

1.    DEFINITIONS    1

1.1

  

Background

   1

1.2

  

Definitions

   1

1.3

  

References

   6

1.4

  

Interpretation

   6 2.    TERM    6

2.1

  

Initial Term

   6

2.2

  

Extensions

   6 3.    APPOINTMENT    7

3.1

  

Performance by M&I Affiliates or Subcontractors

   7

3.2

  

Third Party Products/Services

   7

3.3

  

Proper Instructions

   7 4.    CONVERSION    7 5.    BANKING APPLICATION SERVICES    7

5.1

  

ADP Services

   7

5.2

  

New Services

   7

5.3

  

Automated Clearing House Services

   8

5.4

  

Trust Services

   8 6.    RETAIL DELIVERY SYSTEMS AND SERVICES    8

6.1

  

Branch Automation Systems

   8 7.    EFD PROCESSING SERVICES    8

7.1

  

EFD Services

   8 8.    FEES    8

8.1

  

Fee Structure

   8

8.2

  

EFD Services

   9

8.3

  

Training and Education

   9

8.4

  

Excluded Costs

   9

8.5

  

Disputed Amounts

   9

8.6

  

Terms of Payment

   10

8.7

  

Modification of Terms and Pricing

   10 9.    PERFORMANCE WARRANTY/EXCLUSIVE REMEDY/DISCLAIMER OF ALL OTHER
WARRANTIES    10

9.1

  

Performance Warranty

   10

9.2

  

Performance Warranty Exclusions

   10

9.3

  

Notice of and Correction of Defects

   10

9.4

  

DISCLAIMER OF ALL OTHER WARRANTIES

   11 10.    MODIFICATION OR PARTIAL TERMINATION    11

10.1

  

Modifications to Services

   11

10.2

  

Partial Termination by M&I

   11

10.3

  

Partial Termination by Customer

   12

10.4

  

Ownership and Proprietary Rights

   12

10.5

  

Millennium Modifications

   12 11.    TERMINATION    13

11.1

  

Early Termination

   13

11.2

  

For Cause

   13

11.3

  

For Insolvency

   13

11.4

  

For Force Majeure

   13 12.    SERVICES FOLLOWING TERMINATION    14

12.1

  

Termination Assistance

   14

12.2

  

Continuation of Services

   14

 

First Midwest Renew 10   i  



--------------------------------------------------------------------------------

13.    LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED    14

13.1

  

Equitable Relief

   14

13.2

  

Exclusion of Incidental and Consequential Damages

   14

13.3

  

Maximum Damages Allowed

   15

13.4

  

Statute of Limitations

   15

13.5

  

Economic Loss Waiver

   15

13.6

  

Liquidated Damages

   15

13.7

  

Essential Elements

   16 14.    INSURANCE AND INDEMNITY    16

14.1

  

Insurance

   16

14.2

  

Indemnity

   16

14.3

  

Indemnification Procedures

   17 15.    DISPUTE RESOLUTION    17

15.1

  

Representatives of Parties

   17

15.2

  

Continuity of Performance

   18 16.    REPRESENTATIONS AND WARRANTIES    18

16.1

  

By M&I

   18

16.2

  

By Customer

   18 17.    CONFIDENTIALITY AND OWNERSHIP    19

17.1

  

Customer Data

   19

17.2

  

M&I Systems

   19

17.3

  

Confidential Information

   19

17.4

  

Obligations of the Parties

   20

17.5

  

Security

   20 18.    MANAGEMENT OF PROJECT    20

18.1

  

Account Representatives

   20

18.2

  

Reporting and Meetings

   20

18.3

  

Development Projects and Technical Support

   21 19.    REGULATORY COMPLIANCE    22 20.    DISASTER RECOVERY    23

20.1

  

Services Continuity Plan

   23

20.2

  

Relocation

   23

20.3

  

Resumption of Services

   23

20.4

  

Annual Test

   23 21.    GENERAL TERMS AND CONDITIONS    23

21.1

  

Transmission of Data

   23

21.2

  

Equipment and Network

   24

21.3

  

Reliance on Data

   24

21.4

  

Data Backup

   24

21.5

  

Balancing and Controls

   24

21.6

  

Use of Services

   24

21.7

  

Regulatory Assurances

   25

21.8

  

IRS Filing

   26

21.9

  

Affiliates

   26

21.10

  

Future Acquisitions

   26 22.    MISCELLANEOUS PROVISIONS    27

22.1

  

Governing Law

   27

22.2

  

Entire Agreement; Amendments

   27

22.3

  

Assignment

   27

22.4

  

Relationship of Parties

   28

22.5

  

Notices

   28

22.6

  

Headings

   28

22.7

  

Counterparts

   29

22.8

  

Waiver

   29

22.9

  

Severability

   29

22.10

  

Attorneys’ Fees and Costs

   29

22.11

  

Financial Statements

   29

22.12

  

Publicity

   29

22.13

  

Solicitation

   29

22.14

  

No Third Party Beneficiaries

   29

22.15

  

Force Majeure

   30

22.16

  

Construction

   30

 

First Midwest Renew 10   ii  



--------------------------------------------------------------------------------

22.17

  

Waiver of Jury Trial

   30

22.18

  

Showcase

   30

22.19

  

Finder’s Fee

   31

22.20

  

IBS Software Purchase

   31

 

First Midwest Renew 10   iii  



--------------------------------------------------------------------------------

Schedules

 

5.1    ADP Services Schedule 5.3    ACH Services Terms and Conditions 5.4   
Trust Services 7.1    EFD Services 8.1    Fee Schedule 9.1    ADP Performance
Standards 11.1    Termination Fee 18.1    Account Representatives

Exhibits

 

A    Attorney-in-Fact Appointment B    Affidavit

 

First Midwest Renew 10   iv  



--------------------------------------------------------------------------------

OUTSOURCING AGREEMENT

This Outsourcing Agreement (“Agreement”) is made as of the 1st day of July,
1999, by and between First Midwest Bancorp, Inc., a Delaware corporation
(“Customer”) and Marshall & Ilsley Corporation, a Wisconsin corporation, acting
through its division, M&I Data Services (“M&I”).

In consideration of the payments to be made and services to be performed
hereunder, the parties agree as follows:

1. DEFINITIONS

1.1 Background.

This Agreement is being made and entered into with reference to the following
facts:

A. Customer provides systems development and operations, data processing,
telecommunications and other information technology services for itself, and on
behalf of its customers.

B. M&I is a provider of data processing, systems development and operations,
corporate support and item processing, home banking, internet banking, retail
delivery services, trust data processing, and other services. M&I desires to
perform for Customer the outsourcing services described in this Agreement.

C. M&I currently provides data processing services to Customer under a prior
agreement and the parties desire to continue the relationship under this
Agreement. This Agreement documents the terms and conditions under which
Customer agrees to purchase and M&I agrees to provide the Services.

1.2 Definitions.

The following terms shall have the meaning ascribed to them in this Section 1.2:

A. “Account Representative” shall have the meaning set forth in Section 18.1.

B. “ADP Services” shall mean the Accounts Data Processing Services set forth in
attached Schedule 5.1.

 

First Midwest Renew 10   1  



--------------------------------------------------------------------------------

C. “Affiliate” shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by or under common Control with, such party.

D. “Branch Automation Agreement” shall mean the PCTeller License between M&I and
Customer relating to the license and implementation of M&I’s proprietary branch
automation software.

E. “Change in Control” shall mean any event or series of events by which (i) any
person or entity or group of persons or entities shall acquire Control of
another person or entity or (ii) in the case of a corporation, during any period
of 12 consecutive months commencing before or after the date hereof, individuals
who at the beginning of such 12-month period were directors of such corporation
shall cease for any reason to constitute a majority of the board of directors of
such corporation.

F. “Confidential Information” shall have the meaning set forth in Section 17.3
of this Agreement.

G. “Contract Year” shall mean successive periods of twelve months, the first of
which shall commence on the Effective Date.

H. “Control” shall mean the direct or indirect ownership of over 50% of the
capital stock (or other ownership interest, if not a corporation) of any Entity
or the possession, directly or indirectly, of the power to direct the management
and policies of such Entity by ownership of voting securities, by contract or
otherwise. “Controlling” shall mean having Control of any Entity and
“Controlled” shall mean being the subject of Control by another Entity.

I. “Core Services” shall mean services provided by M&I’s Deposit System, Loan
System and Customer Information System.

J. “Customer” shall mean Customer and all Affiliates of Customer for whom M&I
agrees to provide Services under this Agreement.

K. “Customer Data” shall have the meaning set forth in Section 17.1 of this
Agreement.

L. “Damages” shall mean all direct, actual and verifiable losses, liabilities,
damages and claims and related costs and expenses (including reasonable
attorneys’ fees and court costs, costs of investigation, litigation,

 

First Midwest Renew 10   2  



--------------------------------------------------------------------------------

settlement, judgment, interest and penalties). M&I understands and agrees that
Damages recoverable by Customer shall include (a) Customer’s reasonable costs
and expenses of conversion to another provider; and (b) the unearned portion of
any license fee paid by Customer to M&I to license any M&I owned software,
provided that Customer returns to M&I all copies of the software and deletes the
software from Customer’s systems. Customer understands and agrees that, for
purposes of the foregoing, software license fees will be earned by M&I on a
straight line basis from the date of the applicable license agreement through
the later of (i) the last day of the Initial Term of the Agreement, or (ii) the
date falling four (4) years after the date of the applicable license
agreement.    (

M. “Effective Date” shall mean the date first set forth above.

N. “Effective Date of Termination” shall mean the last day on which M&I provides
the Services to Customer (including any Termination Assistance).

0. “Eligible Provider” shall have the meaning as set forth in Section 3.1 of
this Agreement.

P. “Entity” means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other form of
organization, and includes the parties hereto.

Q. “Estimated Remaining Value” shall mean the number of calendar months
remaining between the Effective Date of Termination and the last day of the
contracted-for Term, multiplied by the average of the monthly Fees (but in any
event no less than the Monthly Base Fee) payable by Customer during the twelve
(12) month period prior to the event giving rise to termination rights under
this Agreement. In the event the Effective Date of Termination occurs prior to
expiration of the First Contract Year, the estimated monthly fees set forth in
the Fee Schedule shall be substituted for the average monthly fees described in
the preceding sentence.

R. “Expenses” shall mean any and all reasonable and direct expenses incurred by
M&I for any postage, supplies, materials, travel and lodging provided to or on
behalf of Customer under this Agreement.

S. “Federal Regulator” shall have the meaning set forth in Section 21.7.

 

First Midwest Renew 10   3  



--------------------------------------------------------------------------------

T. “Fee Schedule” shall have the meaning set forth in Section 8.1 of this
Agreement.

U. “Initial Services” shall mean those Services requested by Customer from M&I
under this Agreement prior to the Commencement Date. The Initial Services
requested as of the Effective Date are set forth in the schedules attached
hereto, which shall be modified to include any additional services requested by
Customer during the Conversion Period.

V. “Initial Term” shall have the meaning set forth in Section 2.1 of this
Agreement.

W. “Legal Requirements” shall have the meaning set forth in Section 19(A) of
this Agreement.

X. “LU” shall have the meaning as set forth in Section 8.4 of this Agreement.

Y. “M&I Proprietary Materials and Information” shall mean the M&I Software and
all source code, object code, documentation (whether electronic, printed,
written or otherwise), working papers, non-customer data, programs, diagrams,
models, drawings, flow charts and research (whether in tangible or intangible
form or in written or machine readable form), and all techniques, processes,
inventions, knowledge, know-how, trade secrets (whether in tangible or
intangible form or in written or machine readable form), developed by M&I prior
to or during the Term of this Agreement, and such other information relating to
M&I or the M&I Software that M&I identifies to Customer as proprietary or
confidential at the time of disclosure.

Z. “M&I Software” shall mean the software owned by M&I and used to provide the
Services.

AA. “Millennium Ready” shall mean the ability of the M&I Software to accurately
process date/time data (including calculating, compare and sequence) from, into
and between the years 1999 and 2000, including leap year calculations, to the
extent that other information technology, used in combination therewith,
properly exchanges date/time data with the M&I Software.

BB. “New Services” shall mean any services which are not included in the Initial
Services. Upon mutual agreement of the parties, New Services shall be included
in the term “Services.”

 

First Midwest Renew 10   4  



--------------------------------------------------------------------------------

CC. “Operations Center” shall mean the datacenter used by M&I to provide the ADP
Services under this Agreement.

DD. “Performance Standards” shall mean those service levels set forth in
attached Schedule 9.1 for the provision of ADP Services.

EE. “Performance Warranty” shall have the meaning, including the exclusions and
exclusive remedy, set forth Article 9 of this Agreement.

FF. “Plan” shall have the meaning set forth in Section 20.1 of this Agreement.

GG. “Proper Instructions” shall mean those instructions sent to M&I in
accordance with Section 3.3 of this Agreement.

HH. “Services” shall mean the services, functions and responsibilities described
in this Agreement to be performed by M&I during the Term and shall include New
Services which are agreed to by the parties in writing.

II. “Taxes” shall mean any manufacturers, sales, use, gross receipts, excise,
personal property or similar tax or duty assessed by any governmental or
quasi-governmental authority upon or as a result of the execution or performance
of any service pursuant to this Agreement or materials furnished with respect to
this Agreement, except any income, franchise, privilege or like tax on or
measured by M&I’s net income, capital stock or net worth.

JJ. “Term” shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.

KK. “Termination Assistance” shall have the meaning set forth in Section 12.1 of
this Agreement.

LL. “Termination Fee” shall have the meaning set forth on attached Schedule
11.1.

MM. “Third Party” shall mean any Entity other than the parties or any Affiliates
of the parties.

NN. “User Manuals” shall mean the documentation provided by M&I to Customer
which describes the features and functionalities of each of the ADP Services as
modified and updated by the customer bulletins distributed by M&I from time to
time.

 

First Midwest Renew 10   5  



--------------------------------------------------------------------------------

1.3 References. In this Agreement and the schedules and exhibits attached
hereto, which are hereby incorporated and deemed a part of this Agreement,
references and mention of the word “include” and “including” shall mean
“includes, without limitation” and “including, without limitation”, as
applicable.

1.4 Interpretation. In the event of a conflict between this Agreement and the
terms of any exhibits and schedules attached hereto, the terms of the schedules
and exhibits shall prevail and control the interpretation of the Agreement. The
exhibits and schedules together with the Agreement shall be interpreted as a
single document.

2. TERM

2.1 Initial Term. This Agreement shall commence on the Effective Date and
continue for a period of sixty-six (66) months (“Initial Term”).

2.2 Extensions. Unless this Agreement has been earlier terminated, at least one
(1) year prior to the expiration of the Initial Term, M&I shall submit to
Customer a written proposal for renewal of this Agreement. Customer will respond
to such proposal within three (3) months following receipt and inform M&I in
writing whether or not Customer desires to renew this Agreement. If Customer
informed M&I in writing that Customer does not desire to renew this Agreement,
this Agreement shall terminate on the last day of the Initial Term. If Customer
does not inform M&I in writing that Customer does not desire to renew this
Agreement and if M&I and Customer are unable to agree upon the terms for renewal
of this Agreement at least six (6) months prior to the expiration of the Initial
Term, then this Agreement shall be automatically renewed for one
(1) twelve-month period at M&I’s then-current standard prices. Thereafter, this
Agreement shall expire unless further renewed in writing by the parties.

 

First Midwest Renew 10   6  



--------------------------------------------------------------------------------

3. APPOINTMENT

3.1 Performance by M&I Affiliates or Subcontractors. Customer understands and
agrees that Marshall & Ilsley Corporation is a bank holding company and that the
actual performance of the Services may be made by the divisions or subsidiaries
of Marshall & Ilsley Corporation, Affiliates Controlled by Marshall & Ilsley
Corporation, or subcontractors of any of the foregoing Entities (collectively,
the “Eligible Providers”). For purposes of this Agreement, performance of the
Services by any Eligible Provider shall be deemed performance by Marshall &
Ilsley Corporation itself. M&I shall remain fully responsible for the
performance or non-performance of each Eligible Provider under this Agreement,
to the same extent if M&I itself performed or failed to perform such services.

3.2 Third Party Products/Services. The parties acknowledge that certain services
and products necessary for the performance of the Services are being, and in the
future may be, provided by Third Parties who will contract directly with
Customer. M&I shall have no liability to Customer for information and products
supplied by, or services performed by, such Third Parties in conjunction with
the Services.

3.3 Proper Instructions. “Proper Instructions” shall mean those instructions
sent to M&I by letter, memorandum, telegram, cable, telex, telecopy facsimile,
computer terminal, e-mail or other “on line” system or similar means of
communication or given orally over the telephone or given in person by the
person executing this Agreement or his designee. Proper Instructions shall
specify the action requested to be taken or omitted.

4. CONVERSION INTENTIONALLY OMITTED, APPLIES TO NEW CUSTOMERS ONLY

5. BANKING APPLICATION SERVICES

5.1 ADP Services. M&I agrees to provide Customer with the ADP Services in
accordance with the applicable User Manuals and this Agreement.

5.2 New Services. If Customer wishes to receive any New Service Customer shall
notify M&I and the parties shall implement the same in accordance with a
mutually acceptable schedule. If the New Service is not identified on M&I’s
then-current standard price list, Customer shall submit a

 

First Midwest Renew 10   7  



--------------------------------------------------------------------------------

written request to M&I in accordance with Section 18.3 of this Agreement.
Nothing contained herein shall obligate M&I to develop a New Service for
Customer.

5.3 Automated Clearing House Services. The automated clearing house services
(“ACH Services”) to be provided by M&I shall be subject to the terms and
conditions set forth on attached Schedule 5.3.

5.4 Trust Services. The trust processing services (“Trust Services”) to be
provided by M&I shall be subject to the terms and conditions set forth on
attached Schedule 5.4.

6. RETAIL DELIVERY SYSTEMS AND SERVICES

6.1 Branch Automation Systems. M&I agrees to provide the licenses, products,
interfaces and network management associated with the automation of Customer’s
branch offices, in accordance with the PCTeller license Agreement.

7. EFD PROCESSING SERVICES

7.1 EFD Services. The electronic funds delivery services (“EFD Services”) to be
provided by M&I shall be subject to the terms and conditions set forth on
attached Schedule 7.1.

8. FEES

8.1 Fee Structure. Schedule 8.1 attached hereto (the “Fee Schedule”) sets forth
the costs and charges for the Services and Customer agrees to pay M&I the fees
specified in the Fee Schedule for the Services rendered by M&I. These costs and
charges are included in one or more of the following categories:

 

  (i) one-time fees associated with any conversion;

 

  (ii) a minimum monthly fee for certain recurring, aggregated data processing
services based on stated volumes (the “Monthly Base Fee”);

 

  (iii) an hourly or daily fee for programming, training and related Services
requested by Customer; and

 

  (iv) fees for New Services not included in the foregoing categories.

 

First Midwest Renew 10   8  



--------------------------------------------------------------------------------

8.2 EFD Services. In addition to the charges specified on the Fee Schedule,
Customer shall be responsible for all interchange and network provider fees and
all dues, fees and assessments established by and owed to Visa and/or MasterCard
for the processing of Customer’s transactions, and for all costs and fees
associated with changes to ATM (as defined in Schedule 7.1) protocol caused by
Customer’s use of the EFD Services.

8.3 Training and Education.

A. M&I shall provide training as requested by Customer and agreed to by M&I. The
sessions shall be held at a location mutually agreed upon by the parties.
Customer shall be responsible for all Expenses incurred by the participants and
M&I’s trainers in connection with such education and training. If Customer
requests that training be conducted at a non-M&I facility, Customer shall be
responsible for additional fees as quoted by M&I.

B. M&I will provide to Customer, at no charge, one set of each of the User
Manuals. When the User Manuals are updated, M&I will provide the updates to
Customer at no additional charge. Additional sets of the User Manuals may be
purchased by Customer.

8.4 Excluded Costs. The fees set forth in the Fee Schedule do not include
shipping and courier costs, telecommunication charges, Expenses, Third Party
pass-through charges, workshop fees, training fees, late fees or charges and
Taxes.

8.5 Disputed Amounts. If Customer disputes any charge or amount on any invoice
and such dispute cannot be resolved promptly through good faith discussions
between the parties, Customer shall pay the amounts due under this Agreement
less the disputed amount, and the parties shall diligently proceed to resolve
such disputed amount. An amount will be considered disputed in good faith if
(i) Customer delivers a written statement to M&I on or before the due date of
the invoice, describing in detail the basis of the dispute and the amount being
withheld by Customer, (ii) such written statement represents that the amount in
dispute has been determined after due investigation of the facts and that such
disputed amount has been determined in good faith, and (iii) all other amounts
due from Customer that are not in dispute have been paid in accordance with the
terms of this Agreement.

 

First Midwest Renew 10   9  



--------------------------------------------------------------------------------

8.6 Terms of Payment. All amounts due hereunder shall be paid within thirty
(30) days of invoice. Undisputed charges not paid by the due date shall be
subject to annual interest at the rate of 12% or the highest rate permitted by
law, whichever is lower. Customer shall also pay any collection fees and Damages
incurred by M&I in collecting payment of the charges and any other amounts for
which Customer is liable under the terms and conditions of this Agreement.

8.7 Modification of Terms and Pricing. All charges for Services shall be subject
to annual adjustment as set forth in the Fee Schedule.

9. PERFORMANCE WARRANTY/EXCLUSIVE REMEDY/DISCLAIMER OF ALL OTHER WARRANTIES

9.1 Performance Warranty. M&I warrants that it will provide the ADP Services
covered by this Agreement in accordance with the Performance Standards and that
it will provide reports to the Customer that are in substantial conformity with
the User Manuals, as amended from time to time. THIS PERFORMANCE WARRANTY IS
SUBJECT TO THE WARRANTY EXCLUSIONS SET FORTH BELOW IN ARTICLE 9.2 AND THE REMEDY
LIMITATIONS SET FORTH BELOW IN ARTICLE 9.3.

9.2 Performance Warranty Exclusions. Except as may be expressly agreed in
writing by M&I, M&I’s Performance Warranty does not apply to:

(a) defects, problems, or failures caused by the Customer’s nonperformance of
obligations essential to M&I’s performance of its obligations; and/or

(b) defects, problems, or failures caused by an event of force majeure.

9.3 Notice of and Correction of Defects. Customer shall notify M&I in writing of
any alleged breach of this Performance Warranty. Upon receipt of such notice,
M&I shall have ninety (90) days to correct the alleged breach. During this time
period, M&I shall make every reasonable effort, at its own expense, to correct
any material defect. Customer shall be responsible for making whatever
appropriate adjustments may be necessary to mitigate adverse effects on Customer
until M&I corrects the defect. If requested by Customer, M&I will, at M&I’s
expense, assist Customer in making such corrections through the most
cost-effective means, whether manual, by system reruns or program modifications.

 

First Midwest Renew 10   10  



--------------------------------------------------------------------------------

9.4 DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND THE
REPRESENTATIONS IN SECTION 16.1, ARE IN LIEU OF, AND M&I DISCLAIMS ANY AND ALL
OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS CONTRACT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT M&I KNOWS, HAS REASON TO KNOW,
HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE), WHETHER
ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY COURSE
OF DEALING.

9.5 Backup Remedy. If M&I fails to remedy the breach in the time periods
specified in Section 9.3 above, Customer may file a claim for Damages pursuant
to the dispute resolution procedure set forth in Section 15.1 below and, in
addition, terminate the Agreement for cause pursuant to Section 11.2 below.

10. MODIFICATION OR PARTIAL TERMINATION

10.1 Modifications to Services. M&I may modify, amend, enhance, update, or
provide an appropriate replacement for the software used to provide the
Services, or any element of its systems or processes at any time to: (i) improve
the Services or (ii) facilitate the continued economic provision of the Services
to Customer or M&I, provided that neither the functionality of the Services nor
any applicable Performance Standards are materially adversely affected.

10.2 Partial Termination by M&I. M&I may, at any time, withdraw any of the
Services (other than the Services identified on Schedule 5.1 attached hereto)
upon providing one hundred eighty (180) days’ prior written notice to Customer.
M&I may also terminate any of the Services immediately upon any final
regulatory, legislative, or judicial determination that providing such Services
is inconsistent with applicable law or regulation. If M&I terminates any
Service, M&I agrees to assist Customer, without additional charge, in
identifying an alternate provider of such terminated Service. In such event, M&I
agrees to provide deconversion data in M&I’s standard format at no charge. In
the event that Customer shall, at any time after the Effective Date, license M&I
owned software and M&I shall thereafter terminate a Service integral to the
utility of such software pursuant to this Section 10.2, then M&I agrees to
refund to Customer the unearned portion of the license fee paid by Customer for
such software. Customer

 

First Midwest Renew 10   11  



--------------------------------------------------------------------------------

understands and agrees that, for purposes of the foregoing, software license
fees will be earned by M&I on a straight line basis from the date of the
applicable license agreement through the later of (i) the last day of the
Initial Term of this Agreement or (ii) the date falling four (4) years after the
date of the applicable license agreement.

10.3 Partial Termination by Customer.

A. Customer agrees that, during the Term, Customer shall obtain exclusively from
M&I all of its requirements covered by the Initial Services. If Customer
breaches the foregoing covenant, Customer shall pay M&I a Termination Fee for
the discontinued Service, as liquidated damages and not as a penalty except that
Customer may terminate the receipt of the services specified with an asterisk on
Schedule 5.1 without payment of any such fee after providing M&I at least ninety
(90) days’ prior notice.

B. Unless otherwise agreed to by the parties in writing, Customer may terminate
any New Service upon one hundred eighty (180) days prior written notice to M&I.
Termination of New Services shall not be subject to any Termination Fee, unless
the entire Agreement is terminated in a manner which would entitle M&I to
receive a Termination Fee.

10.4 Ownership and Proprietary Rights. M&I reserves the right to determine the
hardware, software and tools to be used by M&I in fulfilling its duties under
this Agreement. M&I and Customer intend and agree that M&I shall retain title
and all other ownership and proprietary rights in and to the M&I Proprietary
Materials and information. Such ownership and proprietary rights shall include
any and all rights in and to patents, trademarks, copyrights, and trade secret
rights. M&I and Customer agree that M&I Proprietary Materials and Information
are not “work made for hire” within the meaning of U.S. Copyright Act 17 U.S.C.
Section 101.

10.5 Millennium Modifications. The M&I Software has been modified to be
Millennium Ready. Any additional modification to the M&I Software to make it
Millennium Ready shall be made by M&I at no additional charge to Customer,
provided, however, that any testing requirements imposed on Customer by any
Federal Regulator shall be performed by M&I at Customer’s sole cost and expense
at M&I’s then-current standard rates. M&I shall provide to Customer, at no
charge, the results of proxy testing conducted as of the Effective Date on
non-custom M&I Software used to provide the Initial Services.

 

First Midwest Renew 10   12  



--------------------------------------------------------------------------------

11. TERMINATION

11.1 Early Termination. The terms and conditions set forth in attached Schedule
11.1 shall govern the early termination of this Agreement (or any Service which
is part of the Initial Services).

11.2 For Cause. If either party fails to perform any of its material obligations
under this Agreement and does not cure such failure within thirty (30) days
after being given notice specifying the nature of the failure, then the
non-defaulting party may, by giving notice to the other party, terminate this
Agreement as of the date specified in such notice of termination, or such later
date agreed to by the parties, without prejudice to the non-defaulting party’s
right to collect Damages (if the non-defaulting party is the Customer) or the
Termination Fee (if the non-defaulting party is M&I).

11.3 For Insolvency. In addition to the termination rights set forth in Sections
11.1 and 11.2, subject to the provisions of Title 11, United States Code, if
either party becomes or is declared insolvent or bankrupt, is the subject to any
proceedings relating to its liquidation, insolvency or for the appointment of a
receiver or similar officer for it, makes an assignment for the benefit of all
or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, or is subject to regulatory sanction by any Federal Regulator, then
the other party may, by giving written notice to such party, terminate this
Agreement as of a date specified in such notice of termination; provided that
the foregoing shall not apply with respect to any involuntary petition in
bankruptcy filed against a party unless such petition is not dismissed within
sixty (60) days of such filing.

11.4 For Force Majeure. In the event that M&I fails to provide the Services in
accordance with this Agreement for a continuous, uninterrupted period of at
least five (5) consecutive days due to an event of force majeure (as described
in Section 22.15 hereof), Customer may immediately terminate this Agreement upon
written notice provided to M&I at any time following the expiration of the fifth
(5th) day of the period described above and prior to the expiration of such
period, without payment of any Termination Fee.

 

First Midwest Renew 10   13  



--------------------------------------------------------------------------------

12. SERVICES FOLLOWING TERMINATION

12.1 Termination Assistance. Following the expiration or early termination of
this Agreement, M&I shall provide Customer, at Customer’s expense, all necessary
assistance to facilitate the orderly transition of Services to Customer or its
designee (“Termination Assistance”). As part of the Termination Assistance, M&I
shall assist Customer to develop a plan for the transition of all Services then
being performed by M&I under this Agreement, from M&I to Customer or its
designee, on a reasonable schedule developed jointly by M&I and Customer. Prior
to providing any Termination Assistance, M&I shall deliver to Customer a good
faith estimate of all such Expenses and charges including charges for custom
programming services. Nothing contained herein shall obligate Customer to
receive Termination Assistance from M&I. No termination of this Agreement
pursuant to Section 11 above or otherwise shall affect the provisions of this
Section 12.1.

12.2 Continuation of Services. Unless M&I terminates this Agreement pursuant to
Section 11.2 above, upon at least sixty (60) days’ prior written request by
Customer, M&I shall continue to provide Customer all Services and the Effective
Date of Termination shall be extended for a maximum period of twelve
(12) months. If Customer elects to receive the Services for such period, M&I’s
then-current standard pricing shall apply to the provision and receipt of such
Services.

13. LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED

13.1 Equitable Relief/Customer Damages.

A. Customer Damages To the extent such may be established and proven, Customer
shall be entitled to Damages in the event Customer terminates this Agreement
pursuant to Section 11.2, Section 11.3, or Section 11.4 of this Agreement.

B. Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations under
Section 17 of this Agreement, prior to commencing the dispute resolution
procedures set forth in Section 15.1 below.

13.2 Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S

 

First Midwest Renew 10   14  



--------------------------------------------------------------------------------

RIGHTS) IN CONTRACT, TORT, OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of
business, or other economic damage, and further including injury to property,
but specifically excluding the damages set forth in Article 13.3, below or any
consequential damages caused directly by M&I’s willful misconduct—AS A RESULT OF
BREACH OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING ANY FAILURE OF
PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY LIABLE WAS
ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.

13.3 Maximum Damages Allowed. Notwithstanding any other provision of this
Agreement, and for any reason, including breach of any duty imposed by this
contract or independent of this contract, and regardless of any claim in
contract, tort, or otherwise, but specifically excluding liability for damages
directly caused by M&I’s willful misconduct, M&I’s total, aggregate liability
under this Agreement shall in no circumstance exceed payments made to M&I by
Customer under this Agreement during the six (6) months prior to the act or
event giving rise to such claim.

13.4 Statute of Limitations. No lawsuit or other action may be brought by either
party hereto, or on any claim or controversy based upon or arising in any way
out of this Agreement, after one (1) year from the date on which the cause of
action arose regardless of the nature of the claim or form of action, whether in
contract, tort, or otherwise; provided, however, the foregoing limitation shall
not apply to the collection of any amounts due under this Agreement.

13.5 Economic Loss Waiver. In addition to and not in limitation of any other
provision of this Article 13, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party any economic
losses or damages in any action brought under tort theories, including,
misrepresentation, negligence and/or strict liability, or relating to the
quality or performance of any products or services provided by M&I. For purposes
of this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service except personal injury or damage to
other property. Even if remedies provided under this Agreement shall be deemed
to have failed of their essential purpose, neither party shall have any
liability to the other party under tort theories for economic losses or damages.

13.6 Liquidated Damages. Customer acknowledges that (a) the Termination Fee has
been the subject of active

 

First Midwest Renew 10   15  



--------------------------------------------------------------------------------

negotiation and agreement between the parties; (b) the Termination Fee shall be
deemed liquidated damages and not a penalty; and (c) M&I shall suffer a material
adverse impact on its business if this Agreement is terminated prior to
expiration of its Term.

13.7 Essential Elements. Customer and M&I acknowledge and agree that the
limitations contained in this Article 13 are essential to this Agreement, and
that M&I has expressly relied upon the inclusion of each and every provision of
this Article 13 as a condition to executing this Agreement.

14. INSURANCE AND INDEMNITY

14.1 Insurance. M&I shall maintain for its own protection fidelity bond coverage
for the Operations Center personnel; insurance coverage for loss from fire,
disaster or the causes contributing to interruption of normal services,
including replacement of data processing equipment; reconstruction of data file
media and related processing costs; additional expenses incurred to continue
operations; and business interruption to reimburse M&I for losses resulting from
suspension of the Operation Center’s activities due to physical loss of
equipment.

14.2 Indemnity.

A. By Customer. Customer shall indemnify M&I from, defend M&I against, and pay
any final judgments awarded against M&I, resulting from: (i) any breach of this
Agreement by Customer (ii) Customer’s violation of Federal, state, or other laws
or regulations; (iii) work-related injury or death caused by Customer or its
employees or agents; (iv) tangible personal or real property damage or financial
or monetary loss incurred by M&I resulting from Customer’s acts or omissions;
and (v) the data, information and/or instructions furnished by Customer and any
inaccuracy or inadequacy therein.

B. By M&I. M&I shall indemnify Customer from, defend Customer against, and pay
any final judgment awarded against Customer, resulting from: (i) any claim by a
Third Party that the Services or the M&I Software infringe upon any patent,
copyright or trademark of a Third Party under the laws of the United States;
(ii) any breach of this Agreement by M&I; (iii) M&I’s violation of Federal,
state, or other laws or regulations; (iv) work-related injury or death caused by
M&I, its employees, or agents; and (v) tangible personal or real property damage
resulting from M&I’s acts or omissions.

 

First Midwest Renew 10   16  



--------------------------------------------------------------------------------

14.3 Indemnification Procedures. If any Third Party makes a claim covered by
this Section against an indemnitee with respect to which such indemnitee intends
to seek indemnification under this Section, such indemnitee shall give notice of
such claim to the indemnifying party, including a brief description of the
amount and basis therefor, if known. Upon giving such notice, the indemnifying
party shall be obligated to defend such indemnitee against such claim, and shall
be entitled to assume control of the defense of the claim with counsel chosen by
the indemnifying party, reasonably satisfactory to the indemnitee. Indemnitee
shall cooperate fully with, and assist, the indemnifying party in its defense
against such claim in all reasonable respects. The indemnifying party shall keep
the indemnitee fully apprised at all times as to the status of the defense.
Notwithstanding the foregoing, the indemnitee shall have the right to employ its
own separate counsel in any such action, but the fees and expenses of such
counsel shall be at the expense of such indemnitee. Neither the indemnifying
party nor any indemnitee shall be liable for any settlement of action or claim
effected without its consent. Notwithstanding the foregoing, the indemnitee
shall retain, assume, or reassume sole control over all expenses relating to
every aspect of the defense that it believes is not the subject of the
indemnification provided for in this section. Until both (a) the indemnitee
receives notice from indemnifying party that it will defend, and (b) the
indemnifying party assumes such defense, the indemnitee may, at any time after
ten (10) days from the date notice of claim is given to the indemnifying party
by the indemnitee, resist or otherwise defend the claim or, after consultation
with and consent of the indemnifying party, settle or otherwise compromise or
pay the claim. The indemnifying party shall pay all costs of indemnity arising
out of or relating to that defense and any such settlement, compromise, or
payment. The indemnitee shall keep the indemnifying party fully apprised at all
times as to the status of the defense. Following indemnification as provided in
this Section, the indemnifying party shall be subrogated to all rights of the
indemnitee with respect to the matters for which indemnification has been made.

15. DISPUTE RESOLUTION

15.1 Representatives of Parties. All disputes arising under or in connection
with this Agreement shall initially be referred to the Account Representatives.
If the Account Representatives are unable to resolve the dispute within

 

First Midwest Renew 10   17  



--------------------------------------------------------------------------------

five (5) business days after referral of the matter to them, the managers of the
Account Representatives shall attempt to resolve the dispute. If, after five
(5) days they are unable to resolve the dispute, senior executives of the
parties shall attempt to resolve the dispute. If, after five (5) days they are
unable to resolve the dispute, the parties shall submit the dispute to the chief
executive officers of the parties for resolution. Neither party shall commence
legal proceedings with regard to a dispute until completion of the dispute
resolution procedures set forth in this Section 15.1, except to the extent
necessary to preserve its rights or maintain a superior position.

15.2 Continuity of Performance. During the pendency of the dispute resolution
proceedings described in this Article 15, M&I shall continue to provide the
Services so long as Customer shall continue to pay all undisputed amounts to M&I
in a timely manner.

16. REPRESENTATIONS AND WARRANTIES

16.1 By M&I. M&I represents and warrants that:

A. Rights. M&I has the right to provide the Services hereunder, using all
computer software required for that purpose.

B. Organization and Approvals. M&I is a corporation validly existing and in
active status under the laws of the State of Wisconsin. It has all the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
has been duly authorized by M&I and this Agreement is enforceable in accordance
with its terms against M&I. No approval, authorization or consent of any
governmental or regulatory authorities is required to be obtained or made by M&I
in order for M&I to enter into and perform its obligations under this Agreement.

16.2 By Customer. Customer represents and warrants that:

A. Organization. It is a corporation validly existing and in good standing under
the laws of the state of its incorporation.

B. Authority. It has all the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement has been duly authorized by Customer
and this Agreement is enforceable in accordance with its terms against Customer.

 

First Midwest Renew 10   18  



--------------------------------------------------------------------------------

C. Approvals. No approval, authorization or consent of any governmental or
regulatory authorities required to be obtained or made by Customer in order for
Customer to enter into and perform its obligations under this Agreement.

17. CONFIDENTIALITY AND OWNERSHIP

17.1 Customer Data. Customer shall remain the sole and exclusive owner of all
Customer Data and other Confidential Information (as hereinafter defined),
regardless of whether such data is maintained on magnetic tape, magnetic disk,
or any other storage or processing device. All such Customer Data and other
Confidential Information shall, however, be subject to regulation and
examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer’s premises. “Customer Data” means
any and all data and information of any kind or nature submitted to M&I by
Customer, or received by M&I on behalf of Customer, in connection with the
Services.

17.2 M&I Systems. Customer acknowledges that it has no rights in any software,
systems, documentation, guidelines, procedures and similar related materials or
any modifications thereof provided by M&I, except with respect to Customer’s use
of the same during the Term to process its data.

17.3 Confidential Information. “Confidential Information” of a party shall mean
all confidential or proprietary information and documentation of such party,
whether or not marked as such, including without limitation with respect to
Customer, all Customer Data. Confidential Information shall not include:
(i) information which is or becomes publicly available (other than by the person
or entity having the obligation of confidentiality) without breach of this
Agreement; (ii) information independently developed by the receiving party;
(iii) information received from a third party not under a confidentiality
obligation to the disclosing party; or (iv) information already in the
possession of the receiving party without obligation of confidence at the time
first disclosed by the disclosing party. The parties acknowledge and agree that
the substance of the negotiations of this Agreement, and the terms of this
Agreement are considered Confidential Information subject to the restrictions
contained herein. Neither party shall use, copy, sell, transfer, publish,
disclose, display, or

 

First Midwest Renew 10   19  



--------------------------------------------------------------------------------

otherwise make any of the other party’s Confidential Information available to
any Third Party without the prior written consent of the other.

17.4 Obligations of the Parties. M&I and Customer shall hold the Confidential
Information of the other party in confidence and shall not disclose or use such
Confidential Information other than for the purposes contemplated by this
Agreement, and shall instruct their employees, agents, and contractors to use
the same care and discretion with respect to the Confidential Information of the
other party or of any Third Party utilized hereunder that M&I and Customer each
require with respect to their own most confidential information, but in no event
less than a reasonable standard of care, including but not limited to, the
utilization of security devices or procedures designed to prevent unauthorized
access to such materials. Each party shall instruct its employees, agents, and
contractors of its confidentiality obligations hereunder and not to attempt to
circumvent any such security procedures and devices. Each party’s obligation
under the preceding sentence may be satisfied by the use of its standard form of
confidentiality agreement, if the same reasonably accomplishes the purposes here
intended. All such Confidential Information shall be distributed only to persons
having a need to know such information to perform their duties in conjunction
with this Agreement.

17.5 Security. M&I shall be responsible for, and shall establish and maintain
safeguards against, any disaster, loss or alteration of the Customer Data in the
possession of M&I. Such safeguards shall be no less rigorous than that M&I uses
to protect its own data of a similar nature.

18. MANAGEMENT OF PROJECT

18.1 Account Representatives. M&I shall assign a team of qualified individuals
to be assigned (“Account Representatives”) to devote time and effort to
management of the Services under this Agreement, consisting of a managing
director, client relationship manager, client solutions manager, administrative
accounting support, as more fully described in Schedule 18.1 attached hereto and
others as necessary. Following March 1, 2000, this arrangement will be reviewed
with Customer, and at Customer’s option, Customer may request that this team be
replaced with a dedicated account manager to Customer.

18.2 Reporting and Meetings. The parties shall mutually agree upon (a) an
appropriate set of periodic

 

First Midwest Renew 10   20  



--------------------------------------------------------------------------------

reports to be issued by M&I to Customer during the Term; and (b) an appropriate
set of periodic meetings to be held between selected Account Representatives
during the Term. Meetings shall be held to review performance, changes, resource
utilization and such other matter as appropriate.

18.3 Development Projects and Technical Support.

A. Upon Customer’s written request, M&I will develop and provide to Customer a
good faith estimate of any additional charges which Customer may incur in
connection with the operation of any new software, major modification or
enhancements developed by M&I or the acquisition of Third Party software.
Customer agrees that M&I will have the opportunity to bid on and be considered
for all software development, maintenance and other technology projects related
to the Services that Customer wishes to implement. Nothing contained herein
shall obligate: (a) M&I to develop enhancements requested by Customer; or
(b) for Customer to obtain such services from M&I.

B. For Customer requested enhancements requiring a programming effort in excess
of eighty (80) hours, M&I agrees to provide Customer ballpark programming
estimates within fifteen (15) business days following receipt of all information
necessary to process such request. Detailed programming estimate will be made
available to Customer within an additional twenty (20) business days. After
Customer’s approval of any such detailed estimate, M&I agrees to schedule the
development of such enhancement within thirty (30) business days.

C. M&I agrees to disclose to Customer its plans for new product development
prior to general release of such information. Customer shall have the
opportunity to participate in the development of any such product. Upon
completion of such development, Customer may utilize any such new product on a
trial basis under mutually agreeable terms. The fees for any such new product
utilized by Customer shall be waived for a period up to ninety (90) days.

 

First Midwest Renew 10   21  



--------------------------------------------------------------------------------

19. REGULATORY COMPLIANCE

A. Customer shall be solely responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by M&I) the
federal and state laws, rules and regulations pertaining to Customer’s business
(the “Legal Requirements”). Based on Customer’s Proper Instructions, M&I shall
select the processing parameter settings, features and options (collectively,
the “Parameters”) within M&I’s system that will apply to Customer. Customer
shall be responsible for determining that such selections are consistent with
the Legal Requirements and with the terms and conditions of any agreements
between Customer and its clients. In making such determinations, Customer may
rely upon the written descriptions of such Parameters contained in the User
Manuals. M&I shall perform system processing in accordance with the Parameters.

B. Subject to the foregoing, M&I shall perform an ongoing review of federal
laws, rules and regulations. M&I shall maintain the features and functions set
forth in the User Manuals for each of the Services in accordance with all
changes in federal laws, rules and regulations applicable to such features and
functions, in a non-custom environment. For any new federal laws, rules and
regulations, M&I will perform a business review, with input from M&I’s customers
and user groups. If M&I elects to support a new federal law, rule or regulation
through changes to the M&I Software, M&I shall develop and implement
modifications to the Services to enable Customer to comply with such new federal
laws, rules and regulations. In all other circumstances relating to regulatory
compliance of the Services, including state laws, rules and regulations, the
provisions of Section 5.2 above (New Services) shall apply.

C. In any event, M&I shall work with Customer in developing and implementing a
suitable procedure or direction to enable Customer to comply with federal and
state laws, rules and regulations applicable to the Services being provided by
M&I to Customer, including in those instances when M&I has elected to, but it is
not commercially practicable to, modify the M&I Software prior to the regulatory
deadline for compliance.

 

First Midwest Renew 10   22  



--------------------------------------------------------------------------------

20. DISASTER RECOVERY

20.1 Services Continuity Plan. M&I shall maintain throughout the Term of the
Agreement a Services Continuity Plan (the “Plan”) in compliance with applicable
regulatory requirements. “Disaster” shall have the meaning set forth in the
Plan. Review and acceptance of the Plan as may be required by any applicable
regulatory agency shall be the responsibility of Customer. M&I shall cooperate
with Customer in conducting such reviews as such regulatory agency may from time
to time reasonably request. A detailed Executive Summary of the Plan has been
provided to Customer. Updates to the Plan shall be provided to Customer without
charge.

20.2 Relocation. If appropriate, M&I shall relocate all affected Services to an
alternate disaster recovery site as expeditiously as possible after declaration
of a Disaster, and shall coordinate with Customer all requisite
telecommunications modifications necessary to achieve full connectivity to the
disaster recovery site, in material compliance with all regulatory requirements.

20.3 Resumption of Services. The Plan provides that, in the event of a Disaster,
M&I will be able to resume the Services in accordance therewith within the time
periods specified in the Plan. In the event M&I is unable to resume the Services
to Customer within the time periods specified in the Plan, Customer shall have
the right to terminate this Agreement without payment of the Termination Fee
upon written notice to M&I delivered within forty-five (45) days after
declaration of such Disaster.

20.4 Annual Test. M&I shall test its Plan by conducting one (1) test annually
and shall provide Customer with a description of the test results in accordance
with applicable laws and regulations. Customer may request to participate in
such testing.

21. GENERAL TERMS AND CONDITIONS

21.1 Transmission of Data. The responsibility and expense for transportation and
transmission of, and the risk of loss for, data and media transmitted between
M&I and Customer shall be borne by Customer. Data lost by M&I following
processing, including loss of data transmission, shall either be restored by M&I
from its backup media or shall be reprocessed from Customer’s backup media at no
additional charge to Customer.

 

First Midwest Renew 10   23  



--------------------------------------------------------------------------------

21.2 Equipment and Network. Customer shall obtain and maintain at its own
expense its own data processing and communications equipment as may be necessary
or appropriate to facilitate the proper use and receipt of the Services.
Customer shall pay all installation, monthly, and other charges relating to the
installation and use of communications lines between Customer’s datacenter and
the Operations Center. M&I maintains and will continue to maintain a network
control center with diagnostic capability to monitor reliability and
availability of the communication lines described in the Network Schedule, but
M&I shall not be responsible for the continued availability or reliability of
such communications lines.

21.3 Reliance on Data. M&I will perform the Services described in this Agreement
on the basis of information furnished by Customer. M&I shall be entitled to rely
upon any such data, information, or instructions as provided by Customer. If any
error results from incorrect input supplied by Customer, Customer shall be
responsible for discovering and reporting such error and supplying the data
necessary to correct such error to M&I for processing at the earliest possible
time.

21.4 Data Backup. Customer shall maintain adequate records including
(i) microfilm images of items being transported to M&I or (ii) backup on
magnetic tape or other electronic media where transactions are being transmitted
to M&I, from which reconstruction of lost or damaged items or data can be made.
Customer assumes all responsibility and liability for any loss or damage
resulting from failure to maintain such records.

21.5 Balancing and Controls. Customer shall (a) on a daily basis, review all
input and output, controls, reports, and documentation, to ensure the integrity
of data processed by M&I; and (b) on a daily basis, check exception reports to
verify that all file maintenance entries and nondollar transactions were
correctly entered. Customer shall be responsible for initiating timely remedial
action to correct any improperly processed data which these reviews disclose.

21.6 Use of Services. Customer assumes exclusive responsibility for the
consequences of any Proper Instructions Customer may give M&I, for Customer’s
failure to properly access the Services in the manner prescribed by M&I, and for
Customer’s failure to supply accurate input information. Customer agrees that,
except as otherwise permitted in this Agreement or in writing by M&I, Customer
will use the Services only for its own internal business purposes to service its
banking customers and clients and

 

First Midwest Renew 10   24  



--------------------------------------------------------------------------------

will not sell or otherwise provide, directly or indirectly, any of the Services
or any portion thereof to any Third Party.

21.7 Regulatory Assurances. M&I and Customer acknowledge and agree that the
performance of these Services will be subject to regulation and examination by
Customer’s regulatory agencies to the same extent as if such Services were being
performed by Customer. Upon request, M&I agrees to provide any appropriate
assurances to such agency and agrees to subject itself to any required
examination or regulation. Customer agrees to reimburse M&I for reasonable costs
actually incurred due to any such examination or regulation that is performed
primarily for the purpose of examining Services used by Customer.

A. Notice Requirements. Customer shall be responsible for complying with all
regulatory notice provisions to any applicable governmental agency, which shall
include providing timely and adequate notice to the Chief Examiner of the
Federal Home Loan Bank Board, the Office of Thrift Supervision, the Office of
the Comptroller of the Currency, The Federal Deposit Insurance Corporation, the
Federal Reserve Board, or their successors, as applicable (collectively, the
“Federal Regulators”), as of the Effective Date of this Agreement, identifying
those records to which this Agreement shall apply and the location at which such
Services are to be performed.

B. Examination of Records. The parties agree that the records maintained and
produced under this Agreement shall, at all times, be available at the
Operations Center for examination and audit by governmental agencies having
jurisdiction over the Customer’s business, including any Federal Regulator. The
Director of Examinations of any Federal Regulator or his or her designated
representative shall have the right to ask for and to receive directly from M&I
any reports, summaries, or information contained in or derived from data in the
possession of M&I related to the Customer. M&I shall notify Customer as soon as
reasonably possible of any formal request by any authorized governmental agency
to examine Customer’s records maintained by M&I, if M&I is permitted to make
such a disclosure to Customer under applicable law or regulations. Customer
agrees that M&I is authorized to provide all such described records when
formally required to do so by a Federal Regulator.

C. Audits. M&I shall cause a Third Party review of the Operations Center and
related internal controls, to be conducted annually by its independent auditors.
M&I

 

First Midwest Renew 10   25  



--------------------------------------------------------------------------------

shall provide to Customer, upon written request, one copy of the audit report
resulting from such review. Remote datacenters used by M&I in providing some of
the Services shall be reviewed by M&I’s internal auditors in accordance with
procedures and on a schedule satisfactory to the Federal Regulator responsible
for supervision of M&I.

21.8 IRS Filing. Customer represents it has complied with all laws, regulations,
procedures, and requirements in attempting to secure correct tax identification
numbers (TINs) for Customer’s payees and customers and agrees to attest to this
compliance by an affidavit provided annually. Customer authorizes M&I to act as
Customer’s agent and sign on Customer’s behalf the Affidavit required by the
Internal Revenue Service on Form 4804, or any successor form. Exhibit A
(Attorney-in-Fact Appointment) and Exhibit B (Affidavit) shall be executed by
Customer contemporaneously with the execution of this Agreement. Customer
acknowledges that M&I’s execution of the Form 4804 Affidavit on Customer’s
behalf does not relieve Customer of responsibility to provide accurate TINs or
liability for any penalties which may be assessed for failure to comply with TIN
requirements.

21.9 Affiliates. Customer agrees that it is responsible for assuring compliance
with this Agreement by those Affiliates receiving Services under this Agreement.
Customer agrees to be responsible for the submission of its Affiliates’ data to
M&I for processing and for the transmission to Customer’s Affiliates of such
data processed by and received from M&I. Customer agrees to pay any and all fees
owed under this Agreement for Services rendered to its Affiliates.

21.10 Future Acquisitions. Customer acknowledges that M&I has established the
Fee Schedule and enters into this Agreement on the basis of M&I’s understanding
of the Customer’s current need for Services and Customer’s anticipated future
need for Services as a result of internally generated expansion of its customer
base. If the Customer expands its operations by acquiring Control of additional
financial institutions or the Customer experiences a Change in Control (as
hereinafter defined), the following provisions shall apply:

A. Acquisition of Additional Entities. If Customer acquires Control after the
date hereof of one or more bank holding companies, banks, savings and loan
associations or other financial institutions that are not currently Affiliates,
M&I agrees to provide Services for such new Affiliates and such Affiliates shall
automatically

 

First Midwest Renew 10   26  



--------------------------------------------------------------------------------

be included in the definition of “Customer”; provided that (a) the conversion of
each new Affiliate must be scheduled at a mutually agreeable time, but in any
event, M&I will make good faith efforts to effect the conversion of new
affiliates to M&I’s systems within one hundred twenty (120) days after
regulatory approval, (taking into account, among other things, the availability
of qualified M&I conversion resources familiar with Customer’s operations) and
must be completed before M&I has any obligation to provide Services to such new
Affiliate; (b) the Customer will be liable for any and all Expenses in
connection with the conversion of such new Affiliate; and (c) Customer shall pay
conversion fees in an amount to be mutually agreed upon with respect to each new
Affiliate.

B. Change in Control of Customer. If a Change in Control occurs with respect to
Customer, M&I agrees to continue to provide Services under this Agreement;
provided that (a) M&I’s obligation to provide Services shall be limited to the
entities comprising the Customer prior to such Change in Control and (b) M&I’s
obligation to provide Services shall be limited in any and all circumstances to
the number of accounts and items processed in the 3-month period prior to such
Change in Control occurring plus 25%.

22. MISCELLANEOUS PROVISIONS

22.1 Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

22.2 Entire Agreement; Amendments. This Agreement, together with the exhibits
and schedules hereto, constitutes the entire agreement between M&I and the
Customer with respect to the subject matter hereof. There are no restrictions,
promises, warranties, covenants or undertakings other than those expressly set
forth herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the exhibits and schedules hereto, may be amended only
by an instrument in writing executed by the parties or their permitted
assignees.

22.3 Assignment. This Agreement may not be assigned by either party, by
operation of law or otherwise, without the prior written consent of the other
party, which consent shall not be unreasonably withheld, provided that (a) M&I’s

 

First Midwest Renew 10   27  



--------------------------------------------------------------------------------

consent need not be obtained in connection with the assignment of this Agreement
pursuant to a merger in which Customer is a party and as a result of which the
surviving Entity becomes an Affiliate of another bank holding company, bank,
savings and loan association or other financial institution, so long as the
provisions of Section 21.10 are complied with; and (b) M&I may freely assign
this Agreement (i) in connection with a merger, corporate reorganization or sale
of all or substantially all of its assets, stock or securities, or (ii) to any
Entity which is a successor to the assets or the business of the M&I Data
Services division of M&I.

22.4 Relationship of Parties. The performance by M&I of its duties and
obligations under this Agreement shall be that of an independent contractor and
nothing contained in this Agreement shall create or imply an agency’s
relationship between Customer and M&I, nor shall this Agreement be deemed to
constitute a joint venture or partnership between Customer and M&I.

22.5 Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (i) first class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (ii) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

 

In the case of Customer:    First Midwest Bancorp, Inc.    300 Park Blvd., Suite
405 Itasca IL 60143    Attn:    Kent Belasco       Chief Information Officer and
Executive Vice President In the case of M&I:    M&I Data Services    4900 West
Brown Deer Road Brown Deer WI 53223    Attn:    Thomas McBride       Vice
President       Norrie J. Daroga       Vice President and General Counsel

22.6 Headings. Headings in this Agreement are for reference purposes only and
shall not effect the interpretation or meaning of this Agreement.

 

First Midwest Renew 10   28  



--------------------------------------------------------------------------------

22.7 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together constitute one and the same agreement.

22.8 Waiver. No delay or omission by either party to exercise any right or power
it has under this Agreement shall impair or be construed as a waiver of such
right or power. A waiver by any party of any breach or covenant shall not be
construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

22.9 Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. Articles 11,
13 and 17 and Sections 22.1 and 22.17 shall survive the expiration or earlier
termination of this Agreement for any reason.

22.10 Attorneys’ Fees and Costs. If any legal action is commenced in connection
with the enforcement of this Agreement or any instrument or agreement required
under this Agreement, the prevailing party shall be entitled to costs,
attorneys’ fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.

22.11 Financial Statements. M&I agrees to furnish to the Customer copies of the
then-current annual report for the Marshall & Ilsley Corporation, within 45 days
after such document is made publicly available.

22.12 Publicity. Neither party shall use the other parties’ name or trademark or
refer to the other party directly or indirectly in any media release, public
announcement or public disclosure relating to this Agreement or its subject
matter, in any promotional or marketing materials, lists or business
presentations, without consent from the other party for each such use or
release. Customer agrees that neither it, its directors, officers, employees or
agents shall disclose this Agreement or any of the terms or provisions of this
Agreement to any other party.

22.13 Solicitation. Neither party shall solicit the employees of the other party
during the Term of this Agreement, for any reason.

22.14 No Third Party Beneficiaries. Each party intends that this Agreement shall
not benefit, or create any right or cause of action in or on behalf of, any
person or entity other than the Customer and M&I.

 

First Midwest Renew 10   29  



--------------------------------------------------------------------------------

22.15 Force Majeure. Notwithstanding any provision contained in this Agreement,
neither party shall be liable to the other to the extent fulfillment or
performance if any terms or provisions of this Agreement is delayed or prevented
by revolution or other civil disorders; wars; acts of enemies; strikes; lack of
available resources from persons other than parties to this Agreement; labor
disputes; electrical equipment or availability failure; fires; floods; acts of
God; federal, state or municipal action; statute; ordinance or regulation; or,
without limiting the foregoing, any other causes not within its control, and
which by the exercise of reasonable diligence it is unable to prevent, whether
of the class of causes hereinbefore enumerated or not. This clause shall not
apply to the payment of any sums due under this Agreement by either party to the
other.

22.16 Construction. M&I and Customer each acknowledge that the limitations and
exclusions contained in this Agreement have been the subject of active and
complete negotiation between the parties and represent the parties’ voluntary
agreement based upon the level of risk to Customer and M&I associated with their
respective obligations under this Agreement and the payments to be made to M&I
and the charges to be incurred by M&I pursuant to this Agreement. The parties
agree that the terms and conditions of this Agreement shall not be construed in
favor of or against any party by reason of the extent to which any party or its
professional advisors participated in the preparation of this document.

22.17 Waiver of Jury Trial. Each of Customer and M&I hereby knowingly,
voluntarily and intentionally waives any and all rights it may have to a trial
by jury in respect of any litigation based on, or arising out of, under, or in
connection with, this Agreement or any course of conduct, course of dealing,
statements (whether verbal or written), or actions of M&I or Customer,
regardless of the nature of the claim or form of action, written contract or
tort, including negligence.

22.18 Showcase. Customer agrees to reasonably make its facilities and personnel
available to M&I for the purpose of assisting M&I in the solicitation of M&I’s
prospective new customers. M&I agrees to provide Customer a credit against data
processing charges of two thousand five hundred dollars ($2,500) for each such
prospect.

 

First Midwest Renew 10   30  



--------------------------------------------------------------------------------

22.19 Finder’s Fee. M&I will provide Customer with a credit which may be used to
offset data processing fees for services (excluding telecommunication charges
and other pass through charges) in an amount equal to the first month’s
processing fees for: (i) each of Customer’s new affiliates, whose data was not
being processing by M&I, but will be processed by M&I under this Agreement; and
(ii) for Customer’s correspondent or non-affiliated institutions whose data was
not being processed by M&I, but will be processed by M&I utilizing remote input
processing sites owned by Customer. The Finder’s Fee will be payable where
initial contact to a financial institution is made by Customer, or a lead
generated and developed by Customer, followed by Customer assistance and
involvement in the selling process (not limited to Customer site visits,
referrals, presentations, etc.) for the purpose of selling M&I Services, and the
financial institution signs a processing agreement with M&I. The finder’s fee,
as described above, shall be based upon and payable after the first month’s use
of the ordinary services following the completion of all conversion of the new
financial institution as proposed.

22.20 IBS Software Purchase. At any time, Customer has the option of licensing
the M&I Software used to process data hereunder from M&I. The license will be
provided to Customer at seventy percent (70%) of the single-license market price
and on the terms and subject to the conditions, other than price, of M&I’s
then-current standard license agreement, plus an amount equal to seventy percent
(70%) of the single-license market price for any software components not set
forth below. The “market price” of the Software is defined as the price at which
the software is made generally available for licensing, assuming no changes are
made in the form of the Standard Licensing Agreement or in the software
licensed. The software components included in the above-stated fees are:
Deposits, Loans, Customer Information System, Teller Terminal, and any specially
created enhancements undertaken at Customer’s request during the term of this
Agreement and for which M&I consents at the time of creating such enhancements
to, including the enhancement, as part of the licensed software system.

 

First Midwest Renew 10   31  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names as of the date first above written.

 

MARSHALL & ILSLEY CORPORATION (“M&I”)

acting through its division,

M&I DATA SERVICES

By:  

/s/Owen J. Sullivan                                                 

Name:   Owen J. Sullivan Title:  

President

Outsourcing Business Group

By:  

/s/ Thomas McBride

Name:   Thomas McBride Title:   Vice President
FIRST MIDWEST BANCORP, INC. (“Customer”) By:  

/s/ Kent Belasco

Name:   Kent Belasco Title:   Chief Information Officer and Executive Vice
President

 

First Midwest Renew 10   32  